On Motion for Rehearing.
Upon a former day of the present term, we affirmed the judgment of the lower court in this case upon authority of sections 149, 161, and 165, Acts of the Twenty-Ninth Legislature. In the original brief filed herein, our attention was not called to section 57 of said act. Said act is very lengthy, containing over 200 sections, and as we took it for granted that, if there was any section in said act favorable to plaintiff in error, the same would be cited by its counsel, we did not make as close an examination of said act as we otherwise would have done.
Plaintiff in error, in its motion for a rehearing, has called our attention to said section 57. While sections 160, 161, and 165 are sufficient to authorize, by inference, the trustees of an independent school district to fix a valuation on property assessed for taxes, without reference to the valuation fixed upon such property for the purposes of state and county taxation, if there was nothing in said act to the contrary, yet, in view of the specific language used in section 57 as to such valuation, we hold that the trustees of an independent school district cannot assess property for taxation for school purposes at a higher value than that assessed for state and county purposes. The language of said section 57 referred to is as follows: "Provided that all property assessed for school purposes shall be assessed at the rate of value of property as said property is assessed for state and county purposes; provided that in all assessments of property for taxing purposes under this bill, all property shall be assessed at the valuation fixed for said property for state and county purposes."
It was the evident intention of the Legislature that the property in independent school districts should be assessed at the same valuation fixed for other purposes of taxation. In incorporated cities and towns, this valuation is determined by the valuation fixed for municipal taxes. In independent school districts, other than those which include incorporated cities and towns, this valuation is to be determined by the valuation fixed for state and county purposes. The language above quoted from section 57 seems to make this plain, for which reason the motion for rehearing herein is granted, and the judgment of the trial court is here reversed and rendered in favor of plaintiff in error.
Motion granted. Judgment reversed and rendered.